 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   DOUGAL SAMUELS,                                              Case No. 1:10-cv-00585-DAD-EPG (PC)

11                                                Plaintiff, ORDER RE: PLAINTIFF’S REQUEST FOR
                                                             DISMISSAL OF COUNTY DEFENDANTS
12                    v.
                                                                  (ECF NO. 140)
13
     PAM AHLIN, et al.,
14
                                               Defendants.
15

16

17          On October 2, 2019, Plaintiff filed a request to dismiss Borgeas, Maqsiq,1 Mendes,

18   Pacheco, and Quintero (the County Defendants) with prejudice. (ECF No. 140). Plaintiff filed

19   this request stating that he does not need a court order to dismiss these defendants. However, not

20   all defendants signed the request for dismissal, which is required for a voluntarily dismissal

21   without a court order in this instance. Federal Rule of Civil Procedure 41(a)(1)(A)(i), (ii).2

22          Accordingly, the Court will give Defendants seven days from the date of this order to either

23   file a notice that they stipulate to the dismissal of the County Defendants or to file an opposition

24   to the request for dismissal. If all defendants stipulate to dismissal, the Court will treat Plaintiff’s

25   request as a voluntary dismissal under 41(a)(1)(A)(ii). If any defendant does not stipulate to the

26
             1
              According to counsel for the County Defendants, the proper spelling of this name is “Magsig.”
27           2
              The Court notes that counsel for County Defendants agreed to dismissal orally on the record at the
     September 25, 2019 status conference.
28
                                                              1
 1   dismissal, then Court will treat the request as a motion under 41(a)(2).

 2         Accordingly, IT IS ORDERED that Defendants have seven days from the date of service of

 3   this order to:

 4             1. File a notice that they stipulate to dismissal of the County Defendants; or

 5             2. File an opposition to the request for dismissal.

 6
     IT IS SO ORDERED.
 7

 8       Dated:       October 3, 2019                           /s/
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
